DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/10/2020 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant’s election without traverse of Group 2, claims 3-11 in the reply filed on 10/3/2022 is acknowledged.  Claims 1 and 2 are withdrawn.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 3, 5-9 and 11 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2015/0292308 A1) to Conway (hereinafter Conway).
Conway is directed toward stimulation of oil and gas wells.   Conway discloses at paragraph [0049] that the proppant stage carries the proppant into the open fractures.   Conway discloses at paragraph [0051] that the fracturing process may include a metal complexing agent.  Conway discloses at paragraph [0022] that metal-complexing agents are injected into the formation to bind metals and have them be removed.  Conway discloses at paragraph [0019] that the mixture is pumped into the formation and then is pumped back out.  Conway discloses at paragraph [0022] that the metal complexing agent may be a ligands porphyrins.  Conway discloses at paragraph [0020] that the introduction can be part of the fracturing process and therefore would be coated upon the surface of the proppants, which may commonly be porous.  Conway discloses at paragraph [0027] that the agent is 0.05% to 60% of the fluid.  Conway discloses at paragraph [0038] that the stimulation program involves injecting an amount o treatment mixture.  Conway discloses at paragraph [0045] that the method ends with the extraction of the metal complexing agents.  Conway discloses at paragraph [0009] that the removal of the spent treatment mixture and fracturing fluids.   Conway discloses each and every element as arranged in claims 3, 5-9 and 11.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0292308 A1) to Conway (hereinafter Conway).
Conway is directed toward stimulation of oil and gas wells.   Conway discloses at paragraph [0049] that the proppant stage carries the proppant into the open fractures.   Conway discloses at paragraph [0051] that the fracturing process may include a metal complexing agent.  Conway discloses at paragraph [0022] that metal-complexing agents are injected into the formation to bind metals and have them be removed.  Conway discloses at paragraph [0019] that the mixture is pumped into the formation and then is pumped back out.  Conway discloses at paragraph [0022] that the metal complexing agent may be a ligands porphyrins.  Conway discloses at paragraph [0020] that the introduction can be part of the fracturing process and therefore would be coated upon the surface of the proppants, which may commonly be porous.  Conway discloses at paragraph [0027] that the agent is 0.05% to 60% of the fluid.  Conway discloses at paragraph [0038] that the stimulation program involves injecting an amount o treatment mixture.  Conway discloses at paragraph [0045] that the method ends with the extraction of the metal complexing agents.  Conway discloses at paragraph [0009] that the removal of the spent treatment mixture and fracturing fluids.   
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Conway to select each and every element as arranged in claims the forms a prime facie case of obviousness for claims 3, 5-9 and 11.

Allowable Subject Matter
9.	Claims 4 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:   The prior art does not teach Applicants method of analyzing fluid or the use of a salen ligand.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-270-3262. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766